DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.

Election/Restrictions
Claim 123 still contains a nonelected invention, Group IV, drawn to polynucleotide encoding the antibody or antigen-binding fragment thereof of claim 1, a vector comprising the polynucleotide, a host cell comprising the vector. 
The request for rejoinder (p. 11 of the REMARKS) of method claims is acknowledged.  However, claim 1, upon which the pending method claims depend, is not in condition for allowance.

Response to Amendment
The rejections of claims 76 are moot in view of the cancellation of the claims.
The objection to the specification and claim 198 is withdrawn in view of the amendment.
The rejection of claims under 35 USC 112(a) for lacking written description is withdrawn in view of the amendment to the claims specifying each of the six CDRs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 23, 96, 123, 194-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 212-215, 245 of copending Application No. 17/269,315 (‘315) (reference application) in view of US 20170226217 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a TNFR2 antibody or antigen-binding fragment thereof that comprises the instant CDR sequences.  The variable heavy chain sequences of SEQ ID NO:302-306 of ‘315 comprise instant CDR-H1-3, and SEQ ID NO:297-301 of ‘315 comprise the instant CDR-L1-3.  Claims 212-215 of ‘315 are drawn to a pharmaceutical composition, including wherein there is an additional therapeutic agent which is an immunotherapy agent (see instant claims 96 and 196-198). Claim 245 of the copending application is drawn to a kit comprising the antibody or antigen-binding fragment thereof and it would have been obvious to include instructions for use as in instant claim 123. The copending application does not teach wherein the (additional) therapeutic agent is conjugated to the antibody or the immunotherapy agent is one listed in instant claim 198, or wherein the antibody is humanized or chimeric.
US 20170226217 A1 teaches antibodies that bind CD40. Also taught is wherein the antibody is combined with a further immunotherapeutic agent for the treatment of cancer ([0007]), including one that specifically binds an immune checkpoint molecule like PD-1 ([0196] and [0203]), or is conjugated to an additional therapeutic moiety (end of [0263]).  The antibody may be humanised (humanized, [0011]), wherein the CDRs are grafted onto a human framework ([0135]). Kits are also taught which comprises a therapeutically effective amount of the antibody (e.g., [0215]) and having instructions for use would have been obvious because it was well known and routine to include instructions with a therapeutic agent. It would have been obvious wherein the antibody of ‘315 was humanized and either conjugated to a further therapeutic agent as taught by US 20170226217 for the CD40 antibody or combined with an immunotherapeutic such as one that bind PD-1 for the treatment of cancer.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 10, 23, 96, 123 and 194-195 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 212-215, 245 of copending Application No. 17/150,686 (‘686) (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a TNFR2 antibody or antigen-binding fragment thereof that comprises the instant CDR sequences.  These CDR sequences as shown by instant claim 1 and ‘686 claims 5 and 9 are the same. Both applications specify the sequences of LLIR and TLE N- and C-terminal, respectively, of CDR-L2 (instant claim 194 and copending claims 22-23).  Copending claim 75, specifies the antibody may be a single chain antibody, which would be an antibody without an Fc domain (instant claim 195). Both applications claim a kit comprising the antibody or antigen-binding fragment thereof (claim 181 of ‘686 and instant claim 123). A pharmaceutical composition of the antibody or antigen-binding domain thereof and a pharmaceutically acceptable carrier would have been obvious in view of the use of the antibody for treatment (see instant claim 104 (withdrawn) and copending claim 130).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10, 23, 96, 123, and 195-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 41, 48, 71, 72, 77 and 115 of copending Application No. 16/762,038 (‘038) (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a TNFR2 antibody or antigen-binding fragment thereof. Copending application ‘038 defines the antibody by epitope binding.  The instant elected antibody, TNFRAB2 (comprising the CDRs as claimed in the instant claims), binds one or more epitopes containing amino acids 137-144 of TNFR2, as well as at least one amino acid with 80-86, 91-98 and 116-12 (see p. 52, lines 12-23, of the instant specification). The antibody of the copending application does not bind an epitope of TNFR2 defined by one or more of amino acids 142-146. There is no evidence that the instant antibody binds amino acids 145-146, and therefore meets the limitations of the claims of ‘038. The instantly claimed antibody also does not bind one or more amino acids within the list of ‘038 claim 13. Both antibodies reduce proliferation of Treg cells and kill cancer cells expressing TNFR2 (see instant claims 103 and 104 for support, and claim 14 of ‘038). Both applications have claims drawn to wherein the antibody is humanized and would be without an Fc domain (instant claim 1 and 195, ‘038 claims 42-48).  Both applications claim a pharmaceutical composition comprising the antibody and a carrier, including wherein the composition further comprises a therapeutic agent which may be, for example, an anti-PD-1 agent, (instant 197-198 and ‘038 claims 71-72, 77).  Both applications claim kits (instant 123, ‘038 claim 115) for which it would have been obvious to include instructions for use.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 10, 23, 96, 123, and 194-198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or antigen-binding fragment thereof that specifically binds TNFR2 and comprises CDR-H1-3 of SEQ ID NO: 257, 258, and 259 or 284, respectively, and also CDR-L1-3 of SEQ ID NO:260, TYS or YTS, and  SEQ ID NO:261, respectively, including wherein said antibody or antigen-binding fragment thereof inhibits TNFR2 signaling, does not reasonably provide enablement for wherein the antibody and antigen-binding fragment thereof do not bind TNFR2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action as they pertain to the need for binding to TNFR2 to be enabled and as recast here in light of  the amendments to the claims which more specifically define the CDR structure of the antibody.
Claim 1 has been amended to be drawn to a humanized or chimeric antibody or antigen-binding fragment thereof comprising CDR-H1-3 of SEQ ID NO:257, 258 and 259, with CDR-H1 having Ile or Leu in the last position, and CDR-L1-3 of SEQ ID NO:260, TYS/YTS, and  remaining issue of enablement is that the antibody does not have to bind TNFR2. 
If the claimed antibody does not bind TNFR2, one skilled in the art would not know how to use it. Further, the recitation of only CDRs in the claims completely ignores the sequence of framework regions (FR), with the partial exception of claim 194, which specify 3-4 amino acids flanking either side of CDR-L2 for approximately 7% or less of the total framework regions (FR) and only one of the two flanking sequences is required to be present according to claim 194. The specification teaches three antibodies: TNFRAB1, TNFRAB2 (superior antagonists, p. 123, start of last paragraph) and TNFR2A3, which has a CDR-H3 93% identical to that of TNFRAB2, and which have been shown to specifically bind TNFR2 in an antagonistic manner. Two other TNFR2-bindng antibodies are taught: TNFR2A and -B, which are termed “recessive antagonists”, because while they attenuated TNFR2 signaling, in the presence of TNF or IL2 the activity of the agonist dominated in the Treg proliferation assay (e.g., Figs. 14A-D, p. 123, first paragraph).  This suggests that the antibody affinity for and epitope of TNFR2 may be critical for the required activity (e.g., Figs. 13A-C). Also, it was shown that the CDR-H1’s and CDR-L3’s of TNFRAB1 and -AB2 could be exchanged while maintaining T-reg 
Changing amino acids within both heavy and light chain CDRs as well as framework regions has been shown to affect antibody affinity and function. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites, with the exception of single domain antibodies which have very particular and constrained sequences. MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in thePTO-892 mailed 7/13/20) analyzed a variety of antibodies for their interaction with their antigen and found that CDR-H3 dominated the interaction, but a number of residues outside the CDRs in the framework regions make antigen contact and residues in the CDRs which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The TNFR2 antibodies TNFRAB1 and -2 (pp. 56-57) both bind an epitope containing residues 142-144 of TNFR2 (SEQ ID NO:7) but not residues 56-60 (p. 52, middle). However, antibodies TNFRAB1 and -2 do not bind identically to TNFR2 in that they share some epitope specificity while not others (p. 48) and the epitopes are discontinuous (Figs. 2A-B and 4). In agreement with the findings of MacCallum et al. (supra) concerning the involvement of residues outside the CDRs in the antibody’s ability to bind the antigen, the instant specification states (p. 60, middle of last paragraph), “In some embodiments, framework residues may engage in non-covalent interactions with the antigen and thus contribute to the affinity of the antibody for the target antigen. In other cases, individual framework residues may modulate the conformation of a CDR, and thus indirectly influence the interaction of the 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to the structure of the antibody limited to CDRs, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR and non-CDR antibody variable regions, it would require undue experimentation to use the invention commensurate in scope with the claims if the antibody and antigen-binding fragment thereof does not bind TNFR2. 

It is noted that if one skilled in the art were to use the claimed antibody for treatment or inhibition of an immune response, the antibody would not only have to bind TNFR2, but also inhibit its activity, i.e., be an antagonist.  

Applicant argues on the middle of p. 12 of the Remarks that the claims have been amended to reflect the scope set forth in the previous rejection.  The argument has been fully considered, but is not persuasive. While the claims were amended to specify the variable heavy and light chain CDRs, there was no function ascribed to the antibody and antigen-binding fragment thereof (see rejection above).  As a result, the claims remain not enabled for their full scope.


Claim 198 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pharmaceutical composition comprises an immunotherapy agent which is in a liquid, does not reasonably provide enablement for wherein the agent is in a cream.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 198 has a large list of immunotherapy agents which the pharmaceutical composition comprises, including triamcinolone cream. However, there is no reasonable expectation the claimed antibody could function in a topical formulation or that the cream could be administered by a route routine for treatment of cancer of infection, such as intravenously.  Stevens et al. (Wound Practice Res. 25(4):188-194, 2017) teach that more than a year after the effective filing date of the instant invention, topical administration of antibodies was not routine or well known for antibodies. As stated in the conclusion (p. 192, col. 1, last paragraph), “However, dermal delivery of antibodies remains to be realised within the clinic due to the delicate nature of antibody proteins and the formidable barrier of the stratum corneum.” For these reasons, the claim is not enabled for its full scope.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 23, 96, 123 and 194-198, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,988,543 B2 (cited in the IDS of 11/23/21) and US 20210301028 A1, which is a DIV of US 10/988,543.
US Patent 10,988,543 B2 and US 20210301028 teach humanized TNFR2 antibody that comprises the instant CDR sequences. Example 8 states that SBT-004a has the VH of SEQ ID NO:7 and the VL of SEQ ID NO:8.  SEQ ID NO:8 shows that N- and C-terminal to CDRL-2 (YTS) is the sequence LLIR and TLE, respectively. This VH and VL sequence encompasses instant sequences CDR-H1-3 SEQ ID NO:257-259 and CDR-L1-3 SEQ ID NO:260, YTS, 261, respectively. This antibody was made in a humanized form (Example 1). It is taught that the Fc region may be a human IgG1 and/or null for binding to a Fcγ receptor (col. 1, lines 12-16, and [0008], respectively, and Example 13). Also taught are Fab fragments of the antibodies comprising a VH and VL without an Fc domain (col. 30, lines 26-29, and [0103], respectively). The antibody may be in a pharmaceutical composition with a carrier and may have more than one active compound (col. 38, lines 19-25 and 57-67, [0159] and [0161], respectively). The antibody conjugated to one or more agents to form an immunoconjugate is disclosed (col. 30, lines 34-38, and [0118], respectively).  It is stated that the antibody can be administered in combination with interferon (col. 39, lines 54-58, and [0165], respectively). A kit comprising a pharmaceutically acceptable dosage of the antibody is taught (col. 9, lines 58-62, and [0063], respectively).

It is noted that antibody SBT-004 comprises a heavy and light chain variable region of SEQ ID NO:7 and 8, respectively, differing from the instantly elected species (an antibody comprising CDR-H1-3 of SEQ ID NO:274, 258 and 259, and CDR-L1-3 of SEQ ID NO:260, YTS, 279) in that the prior art CDR-H1 ends with Ile instead of Leu and CDR-L3 has for the second to last amino acid Leu instead of Ile. However, because instant claim 1 now comprises the consensus sequence, the prior art anticipates it. It is noted that the light chain of SBT-004b is SEQ ID NO:9 ([0204], comprising CDRs of SEQ ID NO:52-54 or 61-63) and does not comprise the instant light chain CDRs.


Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer et al. (Front. Cell Dev. Biol., 26 May 2020,| https://doi.org/10.3389/fcell.2020.00401, paragraph bridging pp. 4-5) is a post-filing reference that teaches that the role of TNFR2 in infection is complex. It has been shown by several prior art references that TNFR2 controls survival and accumulation of T effector cells during response to at least two bacterial infections. Further, while TNFR1 has been shown to be essential in the host defense against fungal infection with C. albicans and parasitic infection by Leishmania major, and TNFR1-deficient mice have increased lethality with C. albicans infection, this is not the case with TNFR2-deficient mice.  “Altogether, these data indicate that TNFR2 contributes to protective immune responses following infections, but in contrast to TNFR1 is not essential for resolving the infection.” 
After the effective filing date of the application, NCI Staff (https://www.cancer.gov/news-events/cancer-currents-blog/2017/tnfr2-target-tumors>, 15 Feb. 2017) wrote about the instant invention and discussed the potential for using the antibody to treat cancer two ways: by targeting tumors and only the undesirable Treg cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 16, 2022